            Case 1:19-cv-01029-DNH-CFH Document 92 Filed 06/04/20 Page 1 of 1




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                    DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                                ENVIRONMENTAL PROTECTION BUREAU



                                                           June 4, 2020



     Honorable David N. Hurd
     U.S. District Court Judge
     Northern District of New York
     Alexander Pirnie Federal Bldg. and U.S. Courthouse
     Utica, N.Y. 13501

     Re:     State of New York v. U.S. EPA
             Index No.: 1:19-CV-01029

     Dear Judge Hurd:

             On June 2, 2020, this Office contacted the Clerk Philip McBreaty inquiring about the
     logistics for oral argument in this matter, which is presently scheduled for June 15, 2020 in
     Utica, New York. We understand from the Court that the parties’ motions will be decided upon
     submission and oral argument will not be heard. It is also our understanding that Court may
     decide, after further review of the papers, that argument may ultimately be required. In that
     event, the Court would schedule argument for later this summer on a date selected by the Court,
     which would be conducted via phone or video-conference.

                                                           Sincerely,



                                                           James C. Woods
                                                           Assistant Attorney General
                                                           Jamie.Woods@ag.ny.gov
                                                           Tel: (518) 776-2418
                                                           Fax: (518) 650-9363
     cc: Sarah Buckley
         sarah.buckley@usdoj.gov
         Meghan Greenfield
         Kristin Carter Rowe
         krowe@youngsommer.com


                 THE CAPITOL, ALBANY, N.Y. 12224-0341 ● PHONE (518) 776-2400 ● FAX (518) 650-9363 ● WWW.AG.NY.GOV
